The opinion of the court was delivered
by Lowrie, J.
— Legal definitions are, for the most part, inductive generalizations derived from our juridical experience ; and, in order to be complete and adequate, they must sum up the results of all that experience, as they are to be found in the special cases that belong to the class to be defined. The ordinary definition of rent, as a profit issuing yearly out of lands and tenements corporeal, is defective, in overlooking some of the cases that belong to the class; as where a furnished house or a stocked farm is leased, which are common instances. 5 Bos. & P. 224; 5 Co. 16, b ; 1 Leon. 42. In such cases the personal property is really part of the consideration of the rent, and it is only by a fictitious accommodation of the case to the defective definition that it can be said that the rent issues exclusively out of the land.
Not having noticed the inadequacy of the induction on which the definition rests, we did not suspect any danger in drawing the very obvious deduction that we did in Commonwealth v. Contner, 18 State R. 447. And yet, in practical matters, this danger accompanies all deductive reasoning, unless -when conducted with a cautious attention to, and a sincere respect for, the results of experience; for, without this, any error or deficiency on the premises or definitions, must vitiate the process and the conclusion. We are glad that the learned judge who tried this case was not misled by our mistake. He tried the question rightly. A rent may issue out of lands and tenements corporeal, or out of them and their furniture.
So far as the other questions are stated in our paper-books, we can discover no error in them; and, if it were otherwise, we could not reverse the case without the evidence showing that these questions truly arise. It is agreed that the goods of a deceased lessee are not liable to distress; but the goods seem to us to have belonged to Northrop, the assignee of the term for the part of the land where they were seized, because it does not *329appear to us that they had been delivered to the lessee’s administrator. The main point in the charge being right, the others do not require to be considered.
Judgment affirmed.